Citation Nr: 1126096	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-33 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971 and from June 1975 to October 1975.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2006, September 2007, and August 2009 rating decisions of the RO.

In March 2006, the RO awarded service connection for PTSD, and assigned an initial disability rating of 30 percent, effective December 23, 2003.  A statement dated in July 2006 is reasonably construed as a notice of disagreement with that determination.  In September 2007, the RO continued the assigned initial evaluation of 30 percent.  By means of an October 2008 rating decision, the RO held that the Veteran's PTSD warranted an initial disability rating of 50 percent, effective December 23, 2003.  A statement of the case was issued in October 2008 and the Veteran perfected his appeal in October 2008 with the submission of a VA Form 9.

In September 2007, the RO held that service connection for hypertension was warranted.  An initial noncompensable rating was assigned.  In December 2007, the Veteran submitted a notice of disagreement as to the initial rating.  A statement of the case was issued in October 2008 and the Veteran perfected his appeal in October 2008 with the submission of a VA Form 9.

In August 2009, the RO continued the previously assigned 20 percent disability rating for the Veteran's diabetes mellitus.  He submitted a notice of disagreement in September 2009.  A statement of the case was issued in May 2010 and the appeal was perfected later that month.

Additionally, the Board recognizes the evidence of record indicating that the Veteran may be unemployable.  As such, the criteria under 38 C.F.R. § 4.16, addressing total disability rating based on individual unemployability (TDIU), are applicable as a component of the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  Thus, the issues on appeal are as stated on the title page of this decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's PTSD has not been productive of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; or, a neglect of personal appearance and hygiene.

2.  Throughout the pendency of this appeal, the Veteran's hypertension requires continuous medication for control, but diastolic pressure has never been shown to be predominantly 100 or more and systolic pressure has never been shown to be predominantly 160 or higher.

3.  Throughout the pendency of this appeal, the Veteran's diabetes mellitus has not been shown to require insulin or a regulation of activities.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial noncompensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2010).

3.  The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.119, Diagnostic Codes 6066, 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims for increased disability ratings for PTSD and hypertension arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With regard to the increased rating claim for diabetes mellitus, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

The Board acknowledges that, with respect to the diabetes claim, complete notice was not issued prior to the adverse determination on appeal.  Moreover, while fully compliant notice was later issued in a January 2010 communication, there has been no subsequent readjudication of the claim.  Therefore, the timing deficiency has not been cured.      

Except in cases where VA has failed to inform the appellant of the information and evidence necessary to substantiate the claim, determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the present case the notice error at issue did not affect the essential fairness of the adjudication.  Indeed, from the aggregate of the communications provided to the appellant, a reasonable person should have been able to understand what evidence was necessary to substantiate the claim.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  For all of these reasons, it is determined that he had a meaningful opportunity to participate effectively in the processing of the claim.  Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the appellant.  Thus, no additional development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

PTSD

Throughout the entirety of the period on appeal, the Veteran's service-connected PTSD has been evaluated at 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly- learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record includes Global Assessment of Functioning (GAF) scores. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes) (2010).

In support of his claim for service connection, the Veteran's VA treatment provider submitted a treatment summary dated in September 2004.  The VA treatment provider indicated that the Veteran had been receiving treatment at the Vet Center since May 2003 for PTSD and Alcohol treatment.  He had been involved in both group and individual therapy.  Since his discharge from service, the Veteran had held numerous positions and his longest period of employment was 8.5 years.  At that time, he was divorced.  While historically the Veteran had experienced suicidal and homicidal ideation ongoing since Vietnam, he had no current plans of harming himself or others.  The Veteran did not trust anyone.  His symptomatology included major depression, severe anxiety, panic attacks, intrusive thoughts, isolation, exaggerated startle response, hypervigilance, difficulty concentrating, major violent outburst, survivor's guilt, restricted range of affect, detachment from others, low self image and self esteem, alcohol dependence, poor hygiene, and social and occupational impairment.  His VA treatment provider opined that the Veteran would probably never obtain long term gainful employment due to his PTSD symptomatology.  

In a December 2004 statement, the Veteran indicated that he experienced flashbacks, sleep difficulties, and night sweats.  Additionally, he talked to himself.  

In November 2005, the Veteran was afforded a VA examination.  He was cooperative throughout the interview and maintained good eye contact.  He reported subjective complaints of insomnia, irritability, intrusive thoughts, hyperarousal, isolation, sleep difficulties, and nightmares. He began drinking while he was in Vietnam to numb his hyperarousal, but had been clean for the past 60 days.  The Veteran was divorced with three living children, with whom he maintained limited contact.  He had no friends. 

Upon mental status evaluation, there was no evidence of any psychomotor retardation or agitation.  The Veteran's mood was irritable and his affect was restricted.  Thought processes were logical and goal-directed.  Thought content was positive for PTSD symptoms.  He denied any suicidal or homicidal ideation.  Judgment was fair to good.  His insight was fair and he was oriented in all spheres.  The examiner diagnosed PTSD and noted that the Veteran had severe social and occupational impairments secondary to PTSD.  A GAF score of 50 was assigned.

The Veteran was afforded an additional VA examination in March 2007.  At that time, he denied any prior history of psychiatric hospitalizations.  He reported subjective complaints of sleep disturbance, occasional nightmares, chronic pain, depressed mood, irritability, social isolation, hypervigilance in crowds, and feeling detached from others.  He also had anger management problems and had been homeless for the last three years.  He was estranged from his three living children.  He was not employed on a full-time but worked occasional odd jobs.

Upon mental status examination, there was no evidence of impairment of thought process or communication, impaired impulse control, delusions or hallucinations, or memory impairment.  There were no panic attacks.  The Veteran denied any suicidal ideation, but stated that he felt depressed when he saw what others had accomplished.  He was able to maintain his personal hygiene and basic activities of daily living.  He was oriented in all three spheres.  His speech was normal and his mood was depressed. 

The examiner opined that the Veteran's PTSD symptomatology had a moderate effect on his physical health and a severe effect on employment, activities of daily living, routine responsibilities, family role, relationships, leisure activities, and quality of life.  The examiner also indicated that the Veteran was unemployable due to his physical and interpersonal problems.  A GAF score of 41 was assigned.  

In March 2010, the Veteran was afforded yet another VA examination.  He reported that his symptomatology had worsened since his last VA examination.  His subjective symptomatology included irritability, nightmares three to four times a week, and sleep difficulties.  He was sleeping two to three hours a night.  He had been able to maintain his sobriety.  He had been living in the garage of a woman for whom he did handy work for the past four to five years.  The Veteran reported that he had a good relationship with his daughter; however, he was estranged from his two sons.  He had no friends but attended church every other Sunday.  He denied any social activities or leisure pursuits.  

Upon mental status examination, there was no evidence of psychomotor agitation or retardations, impairment of thought processes or communication, hallucinations,  memory loss or impairment, obsessive or ritualistic behavior, suicidal or homicidal ideation, or panic attacks.  He was able to maintain personal hygiene and basic activities of daily living.  He was oriented in all three spheres.  His speech was normal and his mood was mildly depressed.  

The examiner noted that the Veteran isolated himself.  However, he was capable of basic activities of daily living.  His PTSD symptomatology had a mild effect on his activities of daily living and routine responsibilities.  His PTSD has a mild to moderate effect on family role and physical health.  It had a moderate to severe effect on employment, relationships, leisure activities and quality of life.  The examiner held that the Veteran was employable.  He was assigned a GAF score between 51 and 60.  

Given the foregoing evidence, the Board finds that the Veteran's service-connected PTSD does not warrant an initial disability rating in excess of 50 percent, for any portion of the rating period on appeal.  He does not demonstrate any intermittently illogical, obscure or irrelevant speech; neglect of his personal appearance; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; or, spatial disorientation.  Rather, the Veteran's thought processes have been routinely described as logical and goal directed.  In September 2004, the Veteran's Vet Center provider indicated that he had poor hygiene; however, subsequent records make no mention to this effect.  He has always been noted to be oriented in all three spheres and he has consistently denied experiencing panic attacks.  The Board acknowledges that the Veteran experiences depression; however, it has never been characterized as affecting his ability to function independently.  Again, he has consistently been deemed able to perform all activities of daily living.

The Board also notes that the Veteran was never described as having any obsessional or ritualistic behavior during the appeal period.  He has never endorsed any suicidal ideation during the rating period on appeal.  Historical homicidal and suicidal ideation was referenced but such manifestations have not been shown to be present during the relevant time period for consideration here.

Additionally, while the Veteran has endorsed feelings of irritability, there is no evidence of record showing assaultiveness during the rating period on appeal. Moreover, upon VA examinations the Veteran specifically denied any criminal or legal history regarding his PTSD, aside from DUIs. Therefore, the overall record does not tend to show impaired impulse control at any time during the appeal period.

In further finding against assignment of the next-higher 70 percent rating for PTSD, the Board points to the Veteran's GAF scores.  Again, the clinical records indicate scores ranging from 41 to 60.  In assessing the lowest scores of record, it is again noted that scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, despite the seriousness of the symptoms associated with the low GAF scores ranging from 41 to 50, a higher rating is not justified on this basis because the objective evidence does not actually demonstrate symptoms commensurate with such GAF scores.  Indeed, as already discussed, the competent evidence does not show severe obsessional rituals, suicidal ideation, or impairment in reality testing or communication.  Because the low GAF scores of record are not consistent with the objective findings, so such scores are not probative as to the Veteran's actual disability picture here.  While some social and occupational impairment is conceded, the extent of such impairment is properly reflected by the 50 percent evaluation already in effect throughout the appeal period in question.

In conclusion, the Board finds that the Veteran's symptomatology throughout the appeal period includes: sleep impairment with nightmares; disturbances of motivation and mood, to include depression; irritability; and, a difficulty establishing and maintaining effective work and social relationships.  Such a disability picture more closely approximates to a 50 percent rating under Diagnostic Code 9411 than to a higher evaluation.  Accordingly, the Board finds that an initial disability rating in excess of 50 percent for service-connected PTSD is not warranted.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).


Hypertension

Throughout the rating period on appeal, the Veteran's hypertension has been rated as noncompensable under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that code, a 10 percent evaluation is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

A 20 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. 

A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more, while a 60 percent evaluation, the highest available schedular rating, is assigned for diastolic pressure predominantly 130 or more.

Explanatory Note (1) further indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm. 

Explanatory Note (2) advises the rater to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

Diagnostic Code 7101 was amended in 2006.  This amendment is applicable here as it added another explanatory note which was to be used in the evaluation of cardiovascular disabilities.  Specifically, Explanatory Note (3) directed the rater to evaluate hypertension separately from hypertensive heart disease and other types of heart disease.

In this case, the record reflects that the Veteran takes continuous hypertensive medication for control of his blood pressure; however, the totality of the record establishes that the Veteran's blood pressure is manifested by diastolic readings predominantly below 100 and systolic readings predominantly below 160.

VA treatment records contain multiple blood pressure readings during the rating period on appeal.  In March 2004, his blood pressure was 132/101.  In June 2004, his blood pressure 139/92.  In July 2004, his blood pressure was 157/96.

In November 2005, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had been diagnosed with hypertension two years earlier.  He was taking medication to control the disability.  The Veteran denied any coronary artery disease, cerebral vascular disease, nephropathy or peripheral vascular disease.  He reported lightheadedness as either a side effect of the medication or a symptom of his hypertension.  His hypertension had no effect on his daily activities.  His blood pressure readings at that time were 128/98, 122/90, and 128/90.

Upon VA examination in March 2007, the Veteran's blood pressure was 135/90, both arms sitting and supine.  In November 2007, his blood pressure was 136/75.  In July 2008, his blood pressure was 143/90.  Upon VA examination in April 2010, the Veteran's blood pressure was 104/77.

In sum, there is only one instance as noted above where the diastolic reading is above 100.  Accordingly, the overall disability picture does not show that the systolic reading is predominantly 100 or higher.  As the systolic pressure is not predominantly 100 or more, and/or the systolic pressure is not predominantly 160 or more, the criteria for the assignment of a compensable rating have not been met in this case.

The preponderance of the evidence is against the claim for an initial compensable rating for the service-connected hypertension; there is no doubt to be resolved; and an initial compensable rating for the service-connected hypertension is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Diabetes Mellitus

Throughout the rating period on appeal, the Veteran's service-connected diabetes mellitus is currently assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under that code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  

A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A review of the VA outpatient treatment reports demonstrates that the Veteran had been prescribed an oral medication and he has also been placed on a restricted diet in order to manage his diabetes mellitus.  Additionally, as noted in July 2008, 30 minutes of aerobic exercise, three to four times a week, was also recommended, apparently in order to assist with controlling his hypertension.

In April 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had been prescribed oral medication to manage his diabetes mellitus; however, he had never been on insulin.  The Veteran had no history of diabetes related hospitalizations or surgery.  There was no history of pancreatic trauma, diabetes related neoplasm, episodes of hypoglycemia reaction or ketoacidosis.  There was also no cardiac or pulmonary history.  The Veteran had been instructed to follow a restricted diet.  He had not been restricted in his ability to perform strenuous activities.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 20 percent for his diabetes mellitus.  The record reflects that the Veteran's diabetes mellitus requires no more than the use of oral medication and a restricted diet.  Absent evidence of medically required avoidance of strenuous occupational and recreational activities and the use of insulin, an increased disability rating is not warranted.  

Accordingly, the Board determines that a preponderance of the evidence is against a rating in excess of 20 percent for service-connected diabetes mellitus for any portion of the rating period on appeal.  Therefore, the Veteran's claim is denied.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.   Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations for the Veteran's PTSD, hypertension, and diabetes mellitus are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD, hypertension and diabetes mellitus.  As the rating schedule is adequate to evaluate these disabilities, referral for extraschedular consideration is not in order.

In conclusion, the preponderance of the evidence is against assigning an initial disability rating in excess of 50 percent for PTSD, an initial compensable rating for hypertension, and a disability rating in excess of 20 percent for diabetes mellitus, throughout the pendency of this appeal.  As the preponderance of the evidence is against the claims, there is no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.

An initial compensable rating for hypertension is denied.

A disability rating in excess of 20 percent for diabetes mellitus is denied


REMAND

With respect to the claim of entitlement to TDIU, which is deemed a component of the appeal, additional development is required.  Specifically, the VA examiner in March 2007 indicated that the Veteran was unemployable "due to his physical and interpersonal problems."  It is unclear whether such problems include his service-connected hypertension, diabetes mellitus, and PTSD.  While a later examiner found the Veteran to be employable, the record is clearly at odds as to this question and thus a formal opinion, accompanied by a clear rationale should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examiner to conduct a review of the Veteran's claims file and state whether it is at least as likely as not that his service-connected PTSD, hypertension, and/or diabetes mellitus, irrespective of any nonservice-connected disabilities, prevents the Veteran from securing and following a substantially gainful occupation.  Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  

2. If the examiner finds that the Veteran is unemployable by reason of his service connected disabilities, or if any other evidence added to the record so shows, then refer the Veteran's claim for TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

3. After the above development is completed, adjudicate the TDIU claim on appeal (via issuance of a rating decision, as opposed to a statement of the case). If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


